DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Pursuant to MPEP 606.01, the title has been changed by the examiner to: POWER CONTROL FOR A CONTROLLED DEVICE AND COMMUNICATION RELAY UNIT OF AN IMAGE PROCESSING APPARATUS.

Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on June 9, 2022.  They have been fully considered and are persuasive.  The Examiner agrees with Applicant’s arguments that the specification provides sufficient disclosure of structure to support an interpretation according to 35 U.S.C. 112(f).  The rejections are therefore withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Saunders, U.S. Patent Application Publication No. 2019/0115752, discloses a device that receives power over a first bus, and also includes an additional power connection separate from the first bus [Fig. 1: power connections 1 and 2].
Wang, U.S. Patent Application Publication No. 2018/0364793, discloses an image forming apparatus that keeps track of a number of times that power may be removed from a storage device, based on the observation that repeatedly placing a storage device in a power saving mode affects the useable life of the device [Fig. 5; para. 0003].
Hashimoto, U.S. Patent Application Publication No. 2018/0210539, discloses an image forming apparatus that performs power control to an attached storage system [Fig. 1 and 2], the storage system including storage devices with lifetimes that are differently affected by shifts to a power saving mode [para. 0008].
Matsumoto, U.S. Patent Application Publication No. 2018/0024602, discloses an image forming apparatus with attached storage devices [Fig. 1], and teaches power control for the attached storage devices based on the effect of power transitions on the device lifetime [para. 0068].
Saisho, U.S. Patent Application Publication No. 2016/0291677, discloses an image forming apparatus [Fig. 2] that performs power control by comparing a number of power mode transitions to a predetermined threshold, and prevents a storage device from transitioning to a low power mode if the number exceeds a threshold [Fig. 5].
The prior art of record does not teach or suggest, alone or in combination, an image processing apparatus comprising:
a control device that effects control of the image processing apparatus; and 
an electronic apparatus that includes a controlled device to be controlled by the control device, and a communication relay unit that relays communication between the controlled device and the control device, 
wherein the control device comprises: 
a connection unit that connects the control device and the electronic apparatus via a cable including a plurality of wires; 
a first power supply unit that supplies power from the image processing apparatus to the controlled device via a first power supply line among the plurality of wires, the first power supply line being connected to the controlled device; 
a second power supply unit that supplies power from the image processing apparatus to the communication relay unit via a second power supply line among the plurality of wires, the second power supply line being connected to the communication relay unit; and 
a main control unit that switches a power supply state by the first power supply unit and the second power supply unit between at least a first stop state in which power supply to the controlled device by the first power supply unit is continued and power supply to the communication relay unit by the second power supply unit is stopped and a second stop state in which power supply to the controlled device and the communication relay unit by the first power supply unit and the second power supply unit is stopped.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov